  336 NLRB No. 68 
1 NOTICE:
  This opinion is subject to formal revision before publication in the 
bound volumes of NLRB decisions.  Readers are requested to notify the Ex-

ecutive Secretary, National Labor Relations Board, Washington, D.C.  

20570, of any typographical or other formal errors so that corrections can 
be included in the bound volumes. 
Danon Quick d/b/a Apocalypse Entertainment 
and International Cinemato
graphers Guild, Local 
600, I.A.T.S.E., AFL-CIO, CLC.  
Case 5-CA-
29396 
October 1, 2001 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, TRUESDALE
, AND 
WALSH Upon a charge filed by the Union on December 18, 
2000, the General Counsel of the National Labor Rela-

tions Board issued a complaint on May 18, 2001, against 
Danon Quick d/b/a Apocalypse
 Entertainment, the Re-
spondent, alleging that it has violated Section 8(a)(1) and 

(3) of the National Labor Relations Act.  Although prop-
erly served copies of the charge and complaint, the Re-
spondent failed to file an answer. 
On August 7, 2001, the General Counsel filed a Mo-
tion for Summary Judgment with the Board.  On August 
9, 2001, the Board issued an order transferring the pro-
ceeding to the Board and a 
Notice to Show Cause why 
the motion should not be granted.  The Respondent filed 

no response.  The allegations 
in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
Sections 102.20 and 102.21 of the Board's Rules and 
Regulations provide that the allegations in the complaint 
shall be deemed admitted if an
 answer is not filed within 
14 days from service of the complaint, unless good cause 

is shown.  In addition, the complaint affirmatively notes 
that unless an answer is filed within 14 days of service, 
all the allegations in the complaint will be considered 

admitted.  Further, the undisputed allegations in the Mo-
tion for Summary Judgment disclose that the Region, by 
letter dated June 29, 2001, notified the Respondent that 

unless an answer were received by July 9, 2001, a Mo-
tion for Summary Judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel's Motion for Summary Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, with an office 
and place of business in Wash
ington, D.C., has been en-
gaged in the business of producing motion pictures and 
videos.  During the 12-month period preceding the issu-
ance of the complaint, the Respondent, in the course and 
conduct of its business operations, derived gross reve-

nues in excess of $50,000 from the operation of its busi-
ness in Washington, D.C. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Danon Quick a/k/a Phenomenon 
has occupied the position of owner as well as executive 
producer and director of music videos and is now, and 
has been, a supervisor of the Respondent within the 

meaning of Section 2(11) of the Act and an agent of the 
Respondent within the meaning of Section 2(13) of the 
Act. On or about June 22, 2000, the Respondent failed and 
refused to pay the salary owed to employee Adam Put-
nam Thomas. 
The Respondent engaged in the conduct described 
above because Adam Putnam 
Thomas joined, supported 
or assisted the Union and engaged in concerted activities 

for the purpose of collective bargaining or other mutual 
aid or protection, and in order to discourage employees 
from engaging in such activities, or other concerted ac-

tivities, for the purpose of collective bargaining or other 
mutual aid or protection. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been discriminating in regard to the hire or ten-
ure or terms or conditions of employment of its employ-
ees, thereby discouraging membership in a labor organi-
zation, and has thereby engaged in unfair labor practices 

affecting commerce within 
the meaning of Section 
8(a)(3) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by failing and refusing to pay Adam Putnam 

Thomas the salary owed to him since June 22, 2000, we 
shall order the Respondent to make him whole for any 
loss of earnings and other benefits suffered as a result of 

the discrimination against him.  Backpay shall be com-
puted in accordance with 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 42 (6
th Cir. 1971), 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 with interest as prescribed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Danon Quick d/b/a Apocalypse Entertain-
ment, Washington, D.C., its 
officers, agents, successors, 
and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to pay employees the salary 
owed to them because of their union activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make Adam Putnam Thom
as whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him, in the manner set forth in the 

remedy section of this decision.  
(b) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(c) Within 14 days after service by the Region, post at 
its facility in Washington, D.
C., copies of the attached 
notice marked "Appendix."
1  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent's authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since June 22, 2000. 
                                                           1If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
   Dated, Washington, D.C.  October 1, 2001 
  Wilma B. Liebman,                        Member 
 
  John C. Truesdale,                       Member 
  Dennis P. Walsh,                         Member  

  (SEAL)          N
ATIONAL 
LABOR 
RELATIONS 
BOARD  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to pay employees the sal-
ary owed to them because 
of their union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL make Adam Putnam Thomas whole for any 
loss of earnings or other benefits resulting from the dis-

crimination against him, with interest. 
 DANON QUICK D
/B/A APOCALYPSE ENTERTAINMENT
   336 NLRB No. 68 
1  